Citation Nr: 1222967	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material has been submitted sufficient to reopen a claim of service connection for a psychiatric disorder to include schizophrenia, including as due to aggravation.

2.  Entitlement to service connection for a psychiatric disorder to include schizophrenia, including as due to aggravation.


REPRESENTATION

Veteran represented by:	Geoffrey Hengerer, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1987. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of which is of record.

The issue of service connection for a psychiatric disorder, to include schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a psychiatric disorder was denied by an unappealed Board decision in November 2006. 

2.  The evidence received since the November 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for schizophrenia and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The November 2006 Board decision which denied entitlement to service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2. Evidence received since the final November 2006 Board decision denying the Veteran's claim of entitlement to service connection for a psychiatric disorder is new and material and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
New and Material Evidence

A November 2006 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder. The Board sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the November 2006 Board decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Thus, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a psychiatric disorder. 

The evidence of record at the time of the November 2006 Board decision consisted of service treatment records, post-service treatment records, and the Veteran's lay statements. The Veteran's claim was denied on the basis of the Board's determination that the Veteran did not have an in-service event or injury causing a psychiatric disorder. 

The evidence submitted in support of reopening the claim includes the Veteran's account of an in-service head injury, a photograph of the Veteran with a bandage on his head allegedly taken after the head injury, a lay statement by the Veteran's sister that he experienced a head injury during service, a record from the Veteran's physician that he has a psychiatric disorder that may have been aggravated by a head injury in service, medical literature supporting a theory of aggravation of psychiatric disorders by head injuries, and the Veteran's March 2011 hearing testimony that he sustained a head injury during service and that he experienced auditory hallucinations prior to service.  

This evidence is new in that it was not before the Board at the time of the November 2006 decision.  This evidence is material as it raises a reasonable possibility of substantiating the Veteran's claim. The Veteran is competent to testify that he experienced a head injury during service.  Moreover, pursuant to Justus, the Board must presume the credibility of the Veteran's account of a head injury.  The medical literature and the physician's opinion support a theory of aggravation of a psychiatric disorder by a head injury during service.  Therefore, the evidence is new and material and the Veteran's claim is reopened.



ORDER

As new and material evidence has been presented sufficient to reopen a claim of service connection for schizophrenia, including as due to aggravation, the Veteran's petition to reopen is granted.


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination to determine if he had schizophrenia as due to a head injury in service, or if an in-service head injury aggravated a pre-existing schizophrenia disorder.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, the Veteran has submitted testimony, as well as a photograph of himself which he alleges is subsequent to his in-service head injury.  The Veteran has also submitted a letter from his psychiatrist who opined that the Veteran's psychiatric disorder may be related to an in-service head injury.  
 
The Veteran alleges that his head injury occurred in early 1982, but no service treatment records from that time period have been associated with the file.  Despite multiple attempts by the RO, only a copy of the Veteran's 1980 entrance examination is contained within the file, along with his records from 1985 through his discharge in 1987, although the Veteran's separation examination report has not been associated with the file.  VA has heightened duties when the Veteran's service treatment records are unavailable. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Therefore, in order to assist the appellant, further evidentiary development on this matter is warranted.

Additionally, the Veteran's claim of service connection for schizophrenia, including as due to aggravation, must be remanded for a VA medical examination and opinion to clarify whether the Veteran's disorder was aggravated during his active service. 38 C.F.R. § 3.159(c) (4); McLendon, supra.

In this regard, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Although there is no notation on the Veteran's entrance examination of a psychiatric disorder, the evidence shows that the Veteran may have had a psychiatric disorder prior to service.  Specifically, VA treatment records, including an October 2004 record, show that the Veteran had experienced auditory hallucinations since age 13.  The Veteran also testified at a March 2011 hearing before the RO regarding his pre-service hallucinations.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Additional development is necessary to determine whether the Veteran had a pre-existing disorder and whether such disorder was aggravated by service.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the claimed psychiatric disorder.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a psychiatric disorder, to include schizophrenia that is not evidenced by the current record.  The RO must make all efforts to obtain the Veteran's service treatment records from 1980 through 1985 and his service discharge examination report.  If these records cannot be found, a formal finding of unavailability must be issued.  

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain any treatment records identified by the Veteran and associate them with the claims folder.

2.  The RO must afford the Veteran a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.   The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner must report all current psychiatric diagnoses.  The examiner must respond to the following inquiries:

Is any current psychiatric disorder etiologically related to service, including as due to a head injury sustained during service?

Did the Veteran have a pre-existing psychiatric disorder upon entry into service? If so, specifically cite the evidence within the claims file that would support such a diagnosis.  

If the Veteran had a preexisting psychiatric disorder, was such disorder aggravated by service, including as a result of a head injury sustained during service, beyond the natural progression of the disease?  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
3.  The RO must then readjudicate the claim of service connection for a psychiatric disorder, to include schizophrenia, to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C.L. KRASINSKI
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


